





Exhibit (10.22)






    






        














McGRAW HILL FINANCIAL, INC.


MANAGEMENT SUPPLEMENTAL
DEATH & DISABILITY BENEFITS PLAN



1
    

--------------------------------------------------------------------------------





McGRAW HILL FINANCIAL, INC.
MANAGEMENT SUPPLEMENTAL
DEATH & DISABILITY BENEFITS PLAN


(As Amended and Restated effective as of September 23, 2014)




The Company desires to retain the services and provide rewards and incentives to
members of a select group of management employees who contribute to the success
of the Company. In order to achieve this objective, the Company has adopted the
following Plan to provide benefits for certain management employees who become
Members of the Plan and their Beneficiaries.




    
ARTICLE I


TITLE AND EFFECTIVE DATE




SECTION 1.01. This Plan shall be known as the McGraw Hill Financial, Inc.
Management Supplemental Death and Disability Benefits Plan (hereinafter referred
to as the "Plan").


SECTION 1.02. This amendment and restatement of the Plan shall be effective as
of the Effective Date. Members and their Beneficiaries who receive benefits (or
who become entitled to receive benefits) prior to the Effective Date shall be
governed by the terms and conditions of the Prior Plan.







2
    

--------------------------------------------------------------------------------





ARTICLE II


DEFINITIONS AND RULES OF CONSTRUCTION




SECTION 2.01. As used herein, the following words and phrases shall have the
meanings specified below unless a different meaning is clearly required by the
context:


"Actuarially Determined" shall mean a benefit of equivalent value when computed
on the basis of 7% interest compounded annually and the 1971 group mortality
tables (determined separately by sex). In the event of a Change of Control, this
definition shall not be changed.


"Beneficiary" shall mean the person or persons designated in writing by the
Member to receive any benefits under this Plan. Any Beneficiary designation
shall be made in a written instrument filed with the Company and shall become
effective only when accepted and acknowledged in writing by the Company. No
Beneficiary designation shall be accepted by the Company if it is received after
the date of death of the Member. If no Beneficiary has been designated or
survives a Member, any amounts to be paid to the Member's Beneficiary shall be
paid to the Member's estate.


"Board of Directors" shall mean the Board of Directors of the Company.


"CEO" shall mean the individual serving as the Chief Executive Officer of the
Company.


"Change of Control" shall mean any of the following:


(i)    An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of common stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (2) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); excluding, however, the following: (1) any
acquisition directly from the Corporation, other than an acquisition by virtue
of the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Corporation; (2) any acquisition by the
Corporation; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any entity controlled by the
Corporation; or (4) any acquisition pursuant to a transaction which complies
with clauses (1), (2) and (3) of subsection (iii) of this definition; or

3
    

--------------------------------------------------------------------------------



(ii)    A change in the composition of the Board of Directors such that the
individuals who, as of the effective date of the Plan, constitute the Board of
Directors (such Board of Directors shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, for purposes of this definition, that any
individual who becomes a member of the Board of Directors subsequent to the
effective date of the Plan, whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board of Directors and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors shall not be so
considered as a member of the Incumbent Board; or


(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(2) no Person (other than the Corporation, any employee benefit plan (or related
trust) of the Corporation or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

4
    

--------------------------------------------------------------------------------



(iv)    The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.


"Committee" shall mean the Compensation and Leadership Development Committee of
the Board of Directors, as the same may be constituted from time to time, and
any successor to the Compensation and Leadership Development Committee
designated by the Board of Directors.


"Company" shall mean McGraw Hill Financial, Inc., a New York corporation, and
any successor thereto.


"Death Benefit" shall mean any benefit paid to a Beneficiary upon the death of a
Member as provided under Article IV of the Plan.


"Disability" or "Disabled" shall mean eligibility for disability benefits under
the terms of the Employer's Long Term Disability Plan in effect at the time the
Member becomes disabled.


"Disabled Member" shall mean an individual whose employment with an Employer has
terminated due to a Disability. An individual's status as a Disabled Member will
terminate upon the earlier to occur of (i) the individual's death, (ii) the date
on which the individual ceases to be Disabled and (iii) the individual's Normal
Retirement Date.


"Effective Date" shall mean September 23, 2014.


"Employer" shall mean the Company and each direct or indirect wholly-owned
subsidiary of the Company.


"Final Monthly Earnings" shall mean:


(i)    With respect to a Member who is classified as Grade 20 or above, (1) the
greater of (A) 1.5 times such Member's annual base salary in effect immediately
preceding the date of such Member's Disability or (B) the sum of (x) such
Member's highest rate of annual base salary in effect during any portion of such
36-month period occurring prior to January 1, 2005, and during which such Member
participated in the Plan, and (y) such Member's highest 100% target annual
short-term incentive opportunity during the same portion of such 36-month period
(2) divided by twelve; or


(ii)    With respect to a Member who is not classified as Grade 20 or above, (1)
the greater of (A) 1.3 times such Member's annual base salary in effect
immediately preceding the date of such Member's Disability or (B) the sum of (x)
such Member's highest rate of annual base salary in effect during any portion of
such 36-month period occurring prior to January 1, 2005, and during which such
Member participated in the Plan, and (y) such Member's highest 100% target
annual short-term incentive opportunity

5
    

--------------------------------------------------------------------------------



during the same portion of such 36-month period (2) divided by twelve; provided,
however, that clause (i) of this definition shall apply to a Member who is not
classified as Grade 20 or above immediately following the Grade Reclassification
and who was classified as Grade 28 or above immediately prior to the Grade
Reclassification.


“Grade Reclassification” shall mean the reclassification of grade levels at the
Company that became effective as of the Effective Date.


"Member" shall mean an employee of an Employer who is part of a select group of
management and who has become, and continues to be, a Member as provided in
Article III hereof.


"Monthly Disability Income" shall mean the monthly income due a Disabled Member
as provided in Article V of the Plan.


"Normal Retirement Date" shall mean the first day of the month coincident with
or immediately following the Member's sixty-fifth birthday.


"Plan" shall mean McGraw Hill Financial, Inc. Management Supplemental Death and
Disability Benefits Plan.


"Plan Administrator" shall have the meaning assigned to such term in Section
6.01.


"Prior Plan" shall mean the terms of the Plan as in effect prior to the
Effective Date.


"Qualified Plan" shall mean the Employee Retirement Plan of McGraw Hill
Financial, Inc. and Its Subsidiaries and any successor plan thereto.


"Retirement" shall mean a termination of a Member's employment other than by
reason of death or Disability on or after the Member's Normal Retirement Date.


SECTION 2.02. In construing the Plan, unless the context requires otherwise, the
masculine form of a word shall be deemed to include the feminine form and the
singular form of a word shall be construed to include the plural form thereof.




    

6
    

--------------------------------------------------------------------------------





ARTICLE III


MEMBERSHIP IN THE PLAN




SECTION 3.01. Individuals who were members of the Prior Plan immediately prior
to the Effective Date shall, subject to the further provisions of this Section
3.01 and Section 3.04, continue to be eligible to participate in the Plan on and
after the Effective Date. On and after the Effective Date, the CEO and each
other employee of an Employer eligible under Section 3.04 who is designated in
writing by the CEO on an individual basis shall be Members of the Plan. The CEO
shall have the right to remove any Member from the Plan at any time if the
Member is no longer eligible for selection as a Member in accordance with
Section 3.04; provided, however, that a Member whose benefits under the Plan
have commenced to be paid shall not be removed from membership in the Plan and
such benefits shall not be terminated thereafter for any reason, except in the
manner contemplated by Section 4.01. Removal of a Member under this Section 3.01
shall be effective as of the date of the written notice from the Company to the
Member informing the Member of such removal.


SECTION 3.02. If a Member whose benefits under the Plan have not commenced to be
paid is removed from the Plan under Section 3.01, all rights of such removed
Member and such Member's Beneficiary to future payments or benefits under the
Plan shall terminate as of the date of such removal without further action or
notice by any person.


SECTION 3.03. The payment of benefits to the Member or his Beneficiary under
this Plan is conditioned upon the continuous employment of the Member by the
Employer (including periods of authorized leaves of absence) from the date of
the Member's initial participation in the Plan until the Member's Retirement,
Disability or death, whichever first occurs. In the event that a Member's
employment with an Employer terminates for any reason other than Retirement,
Disability or death, all rights of such Member and such Member's Beneficiary to
future payments or benefits under the Plan shall terminate as of the date of
such termination of employment without further action or notice by any person.


SECTION 3.04. Only individuals who are employees of an Employer and who are
above Grade 15 shall be eligible to be selected as Members of the Plan;
provided, however, that an individual who was a Member immediately prior to the
Effective Date shall not cease to be a Member solely as a result of the
individual being classified below Grade 15 immediately following the Effective
Date solely as a result of the Grade Reclassification.







7
    

--------------------------------------------------------------------------------





ARTICLE IV


DEATH BENEFITS




SECTION 4.01. In the event of the death of a Member prior to the date of his
Retirement or a Disabled Member prior to his Normal Retirement Date, the
beneficiary of the Member or Disabled Member shall be entitled to receive a
lump-sum Death Benefit within sixty days following the date of death. The amount
of such benefit shall be equal to 200% of the Member's annual rate of base
salary at the annual rate in effect at the time of his death or, in the case of
a Disabled Member, at the time of such Disabled Member's termination of
employment due to Disability. Notwithstanding the previous sentence, if a Member
ceases to be Disabled prior to his Normal Retirement Date or the date of his
death and the Member does not return to active employment with an Employer
following the cessation of such Member's Disability, then no Death Benefit shall
be payable under this Article IV upon the subsequent death of the Member.







8
    

--------------------------------------------------------------------------------





ARTICLE V


DISABILITY BENEFITS




SECTION 5.01. If a Member is determined by the Plan Administrator to be Disabled
prior to his Normal Retirement Date, the Disabled Member shall be entitled to
receive Monthly Disability Income equal to an amount, if any, (not less than
zero) determined in accordance with the formula [X - A - B - C], where


"X"
equals fifty percent of the Member's Final Monthly Earnings.



"A"
equals one hundred percent of the sum of the Member's monthly amounts paid (i)
under the Employer's basic long-term disability plan, (ii) from Social Security,
(iii) from Workers’ Compensation and (iv) any other federal, state, local,
foreign or employer group insurance plans.



"B"
equals one hundred percent of his monthly income paid from the Qualified Plans.



"C"
equals one hundred percent of the benefits paid to the Member from the
tax-qualified pension plans of any previous employers.



SECTION 5.02. The amounts specified under Items B and C of Section 5.01 shall be
Actuarially Determined by the Plan Administrator as a straight-life annuity
payable in equal monthly installments, regardless of the actual form or timing
of payment, commencing with the month that the Monthly Disability Income under
Section 5.01 is scheduled to commence. Each Member shall provide the Plan
Administrator with the information necessary to calculate the Monthly Disability
Income under Section 5.01 and, in the event that the information necessary to
calculate the Monthly Disability Income of a Member is not provided to the Plan
Administrator, the Plan Administrator may make reasonable estimates of such
amounts and conclusively rely on such estimates in calculating the amount of the
Monthly Disability Income.


SECTION 5.03. The Monthly Disability Income contemplated by this Article V shall
be payable to the Member until the end of the month in which occurs the earliest
of (i) the Member's sixty-fifth birthday, (ii) the date of the Member's death
and (iii) the end of the Member's Disability.



9
    

--------------------------------------------------------------------------------





ARTICLE VI


PLAN ADMINISTRATION




SECTION 6.01. The CEO shall have the authority to select and remove Members of
the Plan in accordance with the provisions of Article III. Except as provided in
the previous sentence, the Plan shall be administered by the Executive Vice
President, Human Resources or other appropriate officer or employee of the
Company designated by the Committee. For purposes of the Plan, "Plan
Administrator" shall mean the Executive Vice President, Human Resources or any
individual to whom the Committee has delegated administrative responsibility
under this Section 6.01. The Plan Administrator shall have full authority to
construe and interpret the Plan, to establish, amend and rescind rules and
regulations relating to the administration of the Plan, and to take all such
actions and make all such determinations in connection with the administration
of the Plan as he or she may deem necessary or desirable.


SECTION 6.02. The Plan Administrator may from time to time establish rules and
procedures for the administration of the Plan. The Plan Administrator will have
the right to construe and interpret the Plan and to decide any and all matters
arising thereunder or in connection with the administration of the Plan,
including, without limitation, the right (i) to determine the eligibility for,
and the form, amount and method of payment of any benefit payments under the
Plan, (ii) to establish the timing of benefit distributions, (iii) to settle
claims according to the provisions in Article VII and (iv) to make any factual
determinations related to the amount of or eligibility for benefits. The
decisions of the Plan Administrator will, to the extent permitted by law, be
conclusive and binding upon all persons having or claiming to have any right or
interest in or under the Plan. The Plan Administrator may delegate any of its
duties and responsibilities hereunder to one or more officers or employees of
the Company or to any third party if the Plan Administrator finds that such
delegation would facilitate the administration of the Plan. The Plan
Administrator may reasonably rely on the advice of attorneys, actuaries,
accountants and other experts in exercising its duties and responsibilities
under the Plan.


SECTION 6.03. The Plan Administrator shall not make any determination with
respect to any benefits or other amounts payable to the Plan Administrator in
its capacity as a Member. In the event the previous sentence applies, the
applicable duties and responsibilities of the Plan Administrator under the Plan
shall be performed exclusively by the Committee.


SECTION 6.04. The Company shall, to the fullest extent permitted by law,
indemnify and hold harmless the CEO, the Committee, any individual acting as
Plan Administrator and any officer or employee of an Employer who is delegated
responsibility under the Plan from any liability or expense incurred by such
person in connection with the performance of his duties under the Plan or as a
result of any facts and circumstances related to the operation or administration
of the Plan.





10
    

--------------------------------------------------------------------------------



ARTICLE VII


CLAIMS PROCEDURE




SECTION 7.01. A claim for benefits under the Plan must be promptly filed in
writing by the Member, Beneficiary, or such person's authorized representative
(the "Claimant") with the Executive Vice President, Human Resources or other
appropriate officer of the Company designated by the Committee for this purpose
(the "Initial Reviewer"). If a claim is denied in whole or in part, the Claimant
will be sent a written notice of denial from the Initial Reviewer within ninety
days of receipt of the claim, unless special circumstances require an extension
of time for processing the claim. Such extension will not exceed ninety days and
notice thereof will be given within the first ninety-day period. The notice of
denial of a claim will indicate the reasons for the denial (including reference
to the Plan provisions on which the denial is based), will describe any
additional information or material needed and the reasons why such additional
information or material is necessary, and will explain the claim review
procedure.


SECTION 7.02. If a claim is denied in whole or in part (or if no decision on a
claim is rendered within the limitations of time described in Section 7.01), the
Claimant may request a review by the Committee of the decision of the Initial
Reviewer (or of the claim, if no timely decision has been rendered by the
Initial Reviewer). This request must be submitted in writing to the Committee
within sixty days of receipt of the notice of denial from the Initial Reviewer
(or within sixty days following the expiration of the initial review period
where no decision notice is given to the Claimant by the Initial Reviewer). The
Claimant may review pertinent documents and may submit in writing additional
comments and material. A review decision will be made by the Committee within
sixty days of receipt of the request for review, unless there are special
circumstances which require an extension of the time for processing. Such
extension will not exceed sixty days and notice thereof must be given within the
first sixty-day period. The review decision of the Committee will be in writing
and will include specific references to the Plan provisions on which the
decision is based. The decision of the Committee on review shall be final and
binding on all interested persons.







11
    

--------------------------------------------------------------------------------





ARTICLE VIII


MISCELLANEOUS




SECTION 8.01. Nothing contained in this Plan shall be deemed to give any Member
or employee the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discharge any Member or employee at
any time regardless of the effect which such discharge shall have upon him as a
Member of the Plan.


SECTION 8.02. The rights of the Member, the Beneficiary of the Member, or any
other person claiming through the Member under this Plan, shall be solely those
of an unsecured general creditor of the Company.


SECTION 8.03. The Plan does not involve a reduction in salary for the Member or
the foregoing of an increase in future salary by the Member.


SECTION 8.04. Except insofar as this provision may be contrary to applicable
law, no sale, transfer, alienation, assignment, pledge, collateralization, or
attachment of any benefits under this Plan shall be valid or recognized by the
Company.


SECTION 8.05. Subject to Article IX hereof, the Company reserves the right at
any time and from time to time, by action of the Committee or its Board of
Directors, to terminate, modify or amend, in whole or in part, any or all of the
provisions of the Plan, including specifically the right to make any such
amendments effective retroactively; provided that such action shall not reduce
the benefits or rights of any Disabled Member or the Beneficiary of a deceased
Member. In addition, the Company may amend or modify any provision of this Plan
as to any particular Member by agreement with such Member; provided that such
agreement is in writing, is executed by both the Company and the Member, and is
filed with the Plan records. The provisions of any amendment or modification
made by agreement between a Member and the Company shall apply only to the
Member so agreeing and no other.


SECTION 8.06. A Member shall have the right to change his designated Beneficiary
by notifying the Company of such in writing. Such change shall become effective
upon written acknowledgment of same by the Company. Any payments made by the
Company to a Beneficiary in good faith and under the terms of the Plan shall
fully discharge the Company from all further obligations with respect to such
payments.


SECTION 8.07. This Plan shall be binding upon and inure to the benefit of the
Company, its successors and each Member and his heirs, executors, administrators
and legal representatives.



12
    

--------------------------------------------------------------------------------



SECTION 8.08. The Plan shall be governed by the laws of the State of New York,
applicable to contracts to be performed entirely in such State and without
regard to the choice of law provisions thereof, but only to the extent such laws
are not preempted by the Employee Retirement Income Security Act of 1974, as
amended. This Plan is solely between the Company and each individual Member. The
Member, his Beneficiary or other persons claiming through the Member shall only
have recourse against the Company for enforcement of the Plan.


SECTION 8.09. The obligations of the Company under this Plan shall be subject to
all applicable laws, rules and regulations, and such approvals, by governmental
agencies as may be required or as the Company deems advisable.


SECTION 8.10. The Plan is intended to satisfy the requirements of Section 409A
of the Code, and shall be interpreted and administered consistent with such
intent. If, in the good faith judgment of the Committee, any provision of the
Plan could cause any person to be subject to the interest and penalties imposed
under Section 409A of the Code, such provision shall be modified by the
Committee in its sole discretion to maintain, to the maximum extent practicable,
the original intent of the applicable provision without violating the
requirements of Section 409A of the Code, and, notwithstanding any provision in
the Plan to the contrary, the Committee shall have broad authority to amend or
to modify the Plan, without advance notice to or consent by any person, to the
extent necessary or desirable to ensure that no Member be subject to tax under
Section 409A of the Code. Any determinations made by the Committee under this
Section 8.10 shall be final, conclusive and binding on all persons.







13
    

--------------------------------------------------------------------------------



ARTICLE IX


SPECIAL RULES IN THE EVENT OF A CHANGE OF CONTROL




SECTION 9.01. Notwithstanding anything to the contrary in any other section of
this Plan, in the event a Change of Control shall occur, neither the Company nor
its Board of Directors or the Committee shall thereafter terminate, modify or
amend, in whole or in part, any or all of the provisions of this Plan. In no
event shall such action reduce the benefits of any Disabled Member or the
Beneficiary of a deceased Member.


SECTION 9.02. The reasonable legal fees incurred by any Member (or former Member
who was a Member when the Change of Control occurred) to enforce his valid
rights under this Article IX shall be paid by the Company to the Member in
addition to sums otherwise due under this Plan, whether or not the Member is
successful in enforcing his rights or whether or not the matter is settled.


SECTION 9.03. The terms of this Article IX shall supersede and take precedence
over the terms of any of the other Sections of this Plan.

14
    